     Case 1:20-cv-00795-DAD-EPG Document 21 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KABA BEY,                                         No. 1:20-cv-00795-NONE-EPG
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
13            v.                                        GRANTING DEFENDANT’S MOTION TO
                                                        QUASH AND TO DISMISS FIRST
14    FRANCISCO GARCIA,                                 AMENDED COMPLAINT WITH
                                                        PREJUDICE AND DIRECTING THE CLERK
15                       Defendants.                    OF COURT TO ASSIGN DISTRICT JUDGE
                                                        AND CLOSE CASE
16
                                                        (Doc. Nos. 17, 19)
17

18           Plaintiff Kaba Bey is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §

19   1983. This action proceeds on plaintiff’s first amended complaint against defendant Francisco

20   Garcia in connection with a traffic stop. This matter was referred to a United States Magistrate

21   Judge on November 30, 2020. (Doc. No. 18.)

22           On January 5, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that defendant’s motion to quash and to dismiss be granted, that plaintiff’s first

24   amended complaint be dismissed with prejudice, and that this case be closed. (Doc. No. 19.)

25   Those findings and recommendations were served on the parties and contained notice that any

26   objections thereto were to be filed within fourteen (14) days after service. (Id. at 12-13.) Plaintiff

27   filed objections on January 21, 2021. (Doc. No. 20.)

28   /////
                                                        1
     Case 1:20-cv-00795-DAD-EPG Document 21 Filed 01/27/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis. Most notably,

 4   the findings and recommendations correctly indicate that “[b]oth of Plaintiff’s amended

 5   complaints hinge on his view that as a Moroccan citizen, he is” among other things, “not subject

 6   to any state law requiring valid driver’s licenses.” (Doc. No. 19 at 10.) In reaching this

 7   conclusion, the magistrate judge quoted a decision issued by another judge of this district in a

 8   separate case brought by this same plaintiff. (Id. (citing Bey v. Saucedo, No. 2:19-cv-2113-TLN-

 9   DB (PS), 2020 WL 1640000, at *3 (E.D. Cal. Apr. 2, 2020), report and recommendation adopted,

10   2020 WL 3840774 (E.D. Cal. July 8, 2020).) That ruling persuasively explains why plaintiff’s

11   claims have no merit and should be dismissed. (See id.) Plaintiff’s objections fail to undermine

12   this reasoning. (See generally Doc. No. 20.) Plaintiff does request an additional opportunity to

13   amend his complaint for a third time but fails to provide anything but conclusory assertions about

14   how he could amend to cure the defects this and other courts have identified with his legal

15   theories. The undersigned concludes that granting further leave to amend would be futile in this

16   case and is not justified under such circumstances.

17          Accordingly,

18      1. The findings and recommendations issued on January 5, 2021, (Doc. No. 19), are adopted

19          in full;

20      2. Defendant’s motion to quash and to dismiss (Doc. No. 17) is GRANTED;
21      3. Plaintiff’s first amended complaint is DISMISSED, WITH PREJUDICE; and

22      4. The Clerk of Court is directed to assign a district judge to this case for the purpose of

23          closing the case and then to close this case.

24   IT IS SO ORDERED.
25
        Dated:     January 27, 2021
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                       2
